Title: To Thomas Jefferson from Patrick Byrne, 2 January 1805
From: Byrne, Patrick
To: Jefferson, Thomas


                  
                     Sir 
                     
                     182 Market St Philadelphia 2 Jan. 1805
                  
                  By desire of Wm. Priestley I send the Doctrine of Heathen philosophy, compared with those of Revelation, being I believe the last work of his late good Father,
                   I am with the greatest respect, Sir Yr. very hum Sert
                  
                     Pat: Byrne 
                     
                  
               